Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.

Claims 1-17 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 ,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Bryant (US 2018/0129523 A1).

As per claim 1, Kommula teaches A method for processing a service of an abnormal server, wherein the method comprises:
 acquiring, according to a service type of a service distributed on the abnormal server, a service migration instruction corresponding to the service type from a plurality of service migration instructions, in response to determining that the abnormal server exists in a public cloud system;  wherein the service migration instruction is used for executing migration processing on the service of the service type in the abnormal server, wherein each service migration instruction corresponds to one service type (Kommula paragraphs 20 and 21 and [claim 1] An apparatus comprising: a resource utilization analyzer to determine 1) first workloads of a first workload type [service type] deployed in a first server room in a data center, and 2) second workloads of a second workload type deployed in the first server room in the data center; a workload authorizer to determine that first virtual machines executing the first workloads and second virtual machines executing the second workloads cause a first server rack to generate an amount of heat [abnormal situation]; and a migrator to migrate the first virtual machines from the first server rack of the first server room to a second server rack of a second server room in the data center to reduce a temperature  in the first server room based on the amount of heat, the migrator to migrate the first virtual machines to the second server rack without migrating the second virtual machines to the second server rack based on: (a) the first virtual machines executing the first workloads of the first workload type  [migration based on type of service], and (b) the first workload type being different from the second workload type of the second workloads executed by the second virtual machines.);
Kommula should be seen in conjunction with Bryant (shown below) which shows a plurality of pre-stored instructions. 

            Kommula does not teach generating abnormal report information according to abnormal information on the abnormal server and the service migration instruction, and sending the abnormal report information to a user who has the service of the service type, which corresponds to the service migration instruction and executing the service migration instruction corresponding to the service type to migrate the user's service, according to the migration indication information acquired from the user.
          However, Schulze teaches generating abnormal report information according to abnormal information on the abnormal server and the service migration instruction, and sending the abnormal report information to a user who has the service of the service type, which corresponds to the service migration instruction; (Schulze [0005] receiving failure notifications related to the executing node, determining a first correlation metric from the failure notifications received within a predetermined time window, and in case the first correlation metric lies within a predetermined first correlation range, determining out of the two or more work nodes a first group of safe work nodes from which no correlated failure notification was received, selecting a first safe executing node from the first group of safe work nodes, and relocating the job workload to the first safe executing node; [0087] According to embodiments, the method further comprises querying an owner of the job workload for an approval for the relocation, the relocation being performed only in response to receiving the approval.[0116] If a better matching work node is determined, the relocation engine optionally contacts (S611) an owner of the service instance about to be relocated for migration approval. If the owner does not approve the migration, the relocation engine branches back to step S606 to assess the next SI. If the relocation engine receives the owner's approval or if step S611 is left out, the relocation engine performs the relocation (S612) of the present SI to the determined new work node.)
executing the service migration instruction corresponding to the service type to migrate the user's service, according to the migration indication information acquired from the user. (Schulze [0116] If the relocation engine receives the owner's approval or if step S611 is left out, the relocation engine performs the relocation (S612) of the present SI to the determined new work node)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Schulze with the system of Kommula to generate an abnormality report. One having ordinary skill in the art would have been motivated to use Schulze into the system of Kommula for the purpose of negotiating the relationships between cloud providers and cloud consumers. (Schulze paragraph 02) 

Kommula and Schulze and Bryant do not teach wherein the plurality of service migration instructions is pre-stored, and each of the plurality of stored service migration instructions comprises an identifier of a service tvpe of the each service migration instruction and information on a server for receiving a migration service of the service type of the each service migration instruction.
However, Bryant teaches wherein the plurality of service migration instructions is pre-stored, and each of the plurality of stored service migration instructions comprises an identifier of a service tvpe of the each service migration instruction and information on a server for receiving a migration service of the service type of the each service migration instruction (Bryant [0029] For instance, in one or more embodiments, data center disaster recovery information [abnormal situation] and historic information about virtual machines may be used to determine which action is appropriate for each virtual machine, such as live-migrating, snapshotting, or even shutting down a particular virtual machine. By way of example, this may include using historic information on time required for each of the possible actions by a particular virtual machine type or workload size. This includes, for instance, the type of application running on the virtual machine, the type of virtual machine, and the hardware that the virtual machine is running on. In one or more other aspects, using historic information on the times required to transfer the results of each action may be considered [0032] Thus, in accordance with one or more aspects, a relocation protocol, such as an emergency relocation protocol, is dynamically generated for transferring virtual machines from, for instance, a first set of powered hardware components (such as a first (or source) system or data center), to a second set of powered hardware components (such as a second (or target) system or data center). [0034] In one or more embodiments, the first power-related information includes an estimated amount of time to power failure [abnormal situation] to the first set of powered hardware components, and the relocation protocol is an emergency relocation protocol, dynamically generated based, at least in part, on the amount of time to power failure to the first set of powered hardware components. By way of example, generating, by the first controller, the relocation protocol may include referencing historical data relating to, for instance, live-migrating of one or more virtual machines and/or snapshotting of one or more virtual machines. For instance, the historical data may include information on the amount of time required to live-migrate a particular virtual machine type or workload size, as well as an amount of time to snapshot a particular virtual machine type or workload. Based on this information, the generating may dynamically determine an appropriate relocation protocol in view of, for instance, the amount of time remaining to power failure to the first set of powered hardware components.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Bryant with the system of Kommula and Schulze to use pre-stored migration instructions based on type. One having ordinary skill in the art would have been motivated to use Bryant into the system of Kommula and Schulze for the purpose of prioritizing migration of virtual machines to ensure a more efficient transfer of virtual machines from, for instance, the first set of powered hardware components to the second set of powered hardware components (Bryant paragraph 04)

As to claims 7, 13 and 14, they are rejected based on the same reason as claim 1.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Bryant (US 2018/0129523 A1) and Emelyanov (US 10,185,597 B1).

As per claim 3, Kommula and Schulze and Bryant do not teach wherein after the executing, on user's service, the service migration instruction corresponding to the service type, according to the migration indication information acquired from the user, the method further comprises: executing an offline instruction to make the abnormal server offline, in response to determining that a service migration operation indicated by the service migration instruction has been performed for all services on the abnormal server.
However, Emelyanov teaches wherein after the executing, on user's service, the service migration instruction corresponding to the service type, according to the migration indication information acquired from the user, the method further comprises: executing an offline instruction to make the abnormal server offline, in response to determining that a service migration operation indicated by the service migration instruction has been performed for all services on the abnormal server. (Emelyanov [claim 2] The system of claim 1, wherein the source node is taken offline after the live migration).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Emelyanov with the system of Kommula and Schulze and Bryant to make an abnormal server offline. One having ordinary skill in the art would have been motivated to use Emelyanov into the system of Kommula and Schulze and Bryant for the purpose of ensuring High Availability of virtual execution environments (VEEs) in a cloudbased infrastructure (Emelyanov [col 1, lines 19-21]) 

As to claim 9, it is rejected based on the same reason as claim 3.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Bryant (US 2018/0129523 A1) and Ito (US 2012/0101973 A1).

As per claim 5, Kommula and Schulze and Bryant do not teach wherein after generating abnormal report information according to abnormal information on the abnormal server and the service migration instruction, and sending the abnormal report information to a user who has the service of the service type, which corresponds to the service migration instruction, the method further comprises: updating, in response to receiving a update information, the service migration instruction according to the received update information.
However, Ito teaches wherein after generating abnormal report information according to abnormal information on the abnormal server and the service migration instruction, and sending the abnormal report information to a user who has the service of the service type, which corresponds to the service migration instruction, the method further comprises: updating, in response to receiving a update information, the service migration instruction according to the received update information. (Ito [0121] Referring to FIG. 12, a GUI screen 1200 for a user terminal connected to the network 111 includes: an area 1201, in which time periods for migrations  to be executed at each file system are expressed in a band graph, an area 1202  in which information about migration tasks scheduled to be executed is displayed in a table)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ito with the system of Kommula and Schulze and Bryant to receive an update information. One having ordinary skill in the art would have been motivated to use Ito into the system of Kommula and Schulze and Bryant for the purpose of predicting whether file migration will be executed successfully or not, and a method for operating such a storage system (Ito paragraph 14) 

As to claim 11, it is rejected based on the same reason as claim 5.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kommula (US 2021/0195806 A1) in view of Schulze (US 2020/0310847 A1) in further view of Bryant (US 2018/0129523 A1) and Cortez (US 2020/0117494 A1).

As per claim 16, Kommula and Schulze and Bryant do not teach wherein the abnormal report information comprises abnormal information, an abnormal impact, an impact range, an impact duration, and a migration time of the service migration instruction.
However, Cortez teaches the abnormal report information comprises abnormal information, an abnormal impact, an impact range, an impact duration, and a migration time of the service migration instruction. (Cortez [0092] As another example, the low-impact live-migration system 104 may determine an impact threshold based on a time period within which live-migration of the virtual machine needs to occur. For example, where the low-impact live-migration system 104 determines or receives an indication of an estimated failure of a server node, the low-impact live-migration system 104 may determine the impact threshold based on an amount of time between the present and the estimated failure of the server node. Accordingly, where the estimated failure of the server node is multiple days away, the low-impact live-migration system 104 may have a higher impact threshold (e.g., indicating a lower sense of urgency) than if the estimated failure of the server node were only a few hours away. Therefore, the low-impact live-migration system 104 can determine a different impact threshold as well as modify the impact threshold over time based on characteristics of virtual machines, server nodes, a node cluster, and/or circumstances associated with triggering the live-migration of the virtual machine(s).)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Cortez with the system of Kommula and Schulze and Bryant to detect an abnormal impact. One having ordinary skill in the art would have been motivated to use Cortez into the system of Kommula and Schulze and Bryant for the purpose of avoiding disconnection from computing structures as a result of predicted server failure (Cortez paragraph 03)

Allowable Subject Matter
Claims 2, 4, 6, 8 ,10,12,15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 US 10489232 B1 – discloses a request is received for diagnostic information for a computing resource.  In response to the request, diagnostic information from the computing resource is accessed via an out-of-band communication channel.  The diagnostic information is stored for fault analysis.  The out-of-band communication channel is operative when the one computing resource is not in a normal operating state.

US 20200097349 A1 – discloses efficient resource placement in a disaggregated computing environment.  Responsive to receiving an alert of a threshold breach of one or more events associated with a suspicious resource of a first resource type while executing a workload, a known good resource is selected from an available resource pool of the first resource type, where the selecting is performed to optimize a usage of the first resource type.  The known good resource from the available resource pool of the first resource type is assigned to the workload such that execution of the workload is transferred from being performed by the suspicious resource to the known good resource. 

US 20200379857 A1 – discloses techniques for managing failover in a data center environment interconnected using an internet small computer systems interface (iSCSI) communication protocol, the techniques including receiving, at a host and from a kernel driver, an asynchronous message comprising an indication of a failed path associated with a first node having a first port, a list of internet protocol (IP) addresses associated with a plurality of failover paths including a first failover path associated with a second node having a second port, and an expiration.  The techniques further including performing, by the host and before the expiration, a first input/output (I/O) operation on the second port associated with the second node.  The techniques further including performing, by the host and after the expiration, a second I/O operation on the first port of the first node.

US 20170345015 A1 – discloses techniques for managing service requests in cloud computing systems are disclosed herein.  In one embodiment, a method can include in response to determining that a profile of detected service requests substantially deviates from the predetermined profile, identifying a component failure of a service component in the cloud computing system by searching a database containing operational event logs of the cloud computing system based on the detected service requests.  The method can then include posting, on a user portal of the cloud computing system, a notification to additional users regarding the identified component failure of the service component and performing various remedial actions to correct the identified component failure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196